NOTE: This order is nonpi'ecedential.
United States Court of AppeaIs
for the Federal Circuit
JEFFREY A. EARLES,
Claim,ant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, -- ,
Responden,t-Appellee.
2011-7206 `
Appea1 from the United States Court of AppeaIs for
Veterans C1ai1ns in case no. 10-2377, Senior Judge Ken-
neth B. Kt'amer.
ON MOTION
0 R D E R
JefErey A. Ear1es moves to withdraw his appea1.
Upon consideration thereof
I'r ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

EARLES V. DVA
2
FoRTHECoUHr
DEC 0 6 2011 /s/ Jan Horbaly
Date Ja11 Horbaly
Clerk
cc: Jeffrey A. Ear1es
E11en M. Lynch, Esq.
s21
Issued As A Mandate:  0 5 2011
men _
U.s. COU
ms F§5r§’»$`hi‘Po'§‘§'iiSnF°"
DEC 06 2011
1ANimRsAiY
cum